DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa (US PGPub 2008/0186443).
	Regarding claims 1-5, 13-16 and 18-20, Nishikawa teaches liquid crystal compositions comprising a blend of liquid crystal compounds or compositions having different liquid crystal phases to obtain a biaxial liquid crystal phase (abstract; [0003]). Nishikawa further teaches a mixture of a composition of at least one liquid crystal compound R exhibiting a liquid crystal phase having positive birefringence and a composition of least one liquid crystal D exhibiting a liquid phase having a negative birefringence, and the inclusion of further optional additives (abstract; [0028]-[0030]). 
	Nishikawa teaches the liquid crystal composition D ([0097]-[0212]) to preferably be discotic ([0097]) compound of formula D(-L-Q)n- ([0101]-[0102]), wherein D is a disc-like core (see structures (D1)-(D16) at [0102], where (D4) meets instant claims 2-3; and structure (D-2) at [0111]-[0161] and (DI) at [0162]-[0212] which meet instant claim 15), L is a divalent linking group (see [0103]), Q represents a polymerizable group ([0105] see [0062]), and n is an integer from 3 to 12 (see [0107]). Nishikawa further teaches that polymerizable group Q may be replaced with a hydrogen or an alkyl group to obtain a non-polymerizable discotic liquid crystal compound of formula D(-L-R)n ([0109]-[0110]). The Q groups taught by Nishikawa include epoxy groups, carboxylic acid groups, thiol groups, hydroxy groups amino groups, etc. (see [0062]; [0067]; see also (q9)-(q14) at [0129]).
	Nishikawa further teaches the inclusion of polymerizable monomers ([0250]) which are compatible with the compounds of liquid crystal R and D and which have two or more reactive functional groups. Additionally Nishikawa teaches fixing the liquid crystal composition by polymerization ([0245]-[0246]).
	Regarding claims 11-12, Nishikawa teaches the compositions and films as set forth above and further teaches forming films of the liquid crystal composition/blend and teaches retardation plates comprising optical anisotropic layers comprising the liquid crystal composition on a transparent support (instant sheets) ([0227]; [0252]; [0258]), wherein the retardation plate is usable as an elliptic polarizing plate for liquid crystal displays ([0229]; [0285]; [0288]) (instant device).
	Regarding claim 17,  Nishikawa teaches the compositions and films as set forth in claims 1 and 15 above. Nishikawa teaches liquid crystal compounds of D that meet the claim 15 structure as noted above. 
	Nishikawa teaches that the phase transition temperature of the mixture of liquid crystal R and D is from 60 to 250°C ([0213]) but does not specifically teach the phase transition temperature of the liquid crystal compound D to a liquid crystal phase from a crystal phase occurring at equal to or lower than 180°C. However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US PGPub 2008/0186443).
Nishikawa teaches the compositions and films as set forth in claim 1 above. As noted above, Nishikawa teaches liquid crystal compound D selected from the polymerizable D(-L-Q)n and the non-polymerizable D(-L-R)n- (see above). Nishikawa teaches the divalent linking group L, which includes preferred groups -C(=O)-, -NH-, -O-, and -S- ([0103]), and teaches that Q may be a polymerizable group or may be a non-polymerizable group i.e. hydrogen (when Q = R). Nishikawa further teaches that for polymerizable groups Q in the polymerizable liquid crystal compounds D, a ring-opening polymerizable group is preferred, wherein an epoxy is most preferred ([0062]-[0063]; [0067]). Nishikawa further teaches that in the case of two or more liquid crystal compounds present in a liquid crystal composition D, the combination of a polymerizable liquid crystal compound and a non-polymerizable liquid crystal compound is envisioned ([0029]). 
As such, it would have been obvious to one of ordinary skill in the art to combine a non-polymerizable D(-L-R)n- liquid crystal compound D (where R is H and L is as above) and a polymerizable D(-L-Q)n liquid crystal compound D (where Q is preferably epoxy and L is as above; instant claims 6-7; instant disk-like compound having an epoxy group) and arrive at the instant invention with a reasonable expectation of success. “It is prima facie obvious to combine two compositions each of which is taught by the prior aft to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art," In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992)).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US PGPub 2008/0186443) in view of Ito (US PGPub 2006/0159866).
Nishikawa teaches the compositions and films as set forth in claim 1 above. Nishikawa further teaches the optional inclusion of various additives ([0030]) and teaches coating the compositions on a transparent polymer support ([0227]; [0258]), which may also include optional additives ([0277]). Nishikawa does not specifically teach the presence of an inorganic substance (claim 8) selected from an inorganic nitride or oxide (claim 9) or boron nitride (claim 10).
However, Ito teaches similar optically anisotropic films/sheets comprising the combination of discotic liquid crystal compounds and multi-functional monomers (abstract; [0044]; [0190]-[0203]; [0210]-[0247]) on a transparent polymer support. Ito further teaches that it is desirable to add highly thermally conductive particles to the polymer support film in order to improve the thermal conductivity thereof, wherein the particles include boron nitride, aluminum nitride, silicon nitride, magnesium nitride, aluminum oxide, silicon oxide, zinc oxide, magnesium oxide, etc. ([0168]). Ito and Nishikawa are analogous art and are combinable because they are concerned with the same field of endeavor, namely optically anisotropic films comprising substantially similar discotic compounds on transparent polymer supports, suitable for liquid crystal displays. At the time of filing a person having ordinary skill in the art would have found it obvious to include the thermally conductive particles of Ito in the articles of Nishikawa and would have been motivated to do so as Nishikawa invites the inclusion of additives to the support material and further as Ito teaches including thermally conductive particles will improve the thermal conductivity thereof ([0186]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1-5, 8-13 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6, 8-11, 13 and 19-20 of copending Application No. 16/889,979 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending application are directed to substantially similar compositions comprising substantially similar discotic compound(s) and crosslinking(instant)/curing(copending) agents. The claims of the instant and copending applications are further directed to the aforementioned in combination with substantially similar inorganic compounds and in forming devices and sheets.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B) Claims 1-5, 8-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-11 of U.S. Patent No. 10,774,212. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application the granted patent are directed to substantially similar compositions comprising substantially similar discotic compound(s) and crosslinking(instant)/curing(copending) agents. The claims of the instant application and the granted patent are further directed to the aforementioned in combination with substantially similar inorganic compounds and in forming devices and sheets.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767